IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENN PSYCHIATRIC CENTER, INC.,              : No. 420 MAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
UNITED STATES LIABILITY INSURANCE           :
COMPANY,                                    :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.